DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 9-13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 22nd, 2022. The traversal is on the ground(s) that at least claim 1 is generic, and that there would not be a substantial burden placed upon the Examiner.  This is not found persuasive because as stated in the restriction/election requirement, there are no generic claims, which Applicant partially concedes as claim 15 is withdrawn and directed to a set of species that have not been elected. Further, the claims are not generic because Species F is not defined according to claim 1 and is precluded given the wire-stopping board structure. Last, as previously recited, there is an undue search burden to search for individual, mutually exclusive characteristics of respective wire-stopping structure of the fan frame.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,935,033 in view of Ootsuka (US 5189327). 
Claims of Patent No. ‘033 is directed to the fan frame is defines a wire groove formed on an outside of the frame wall, and discloses specifics about the wire-stopping board and it being fixed to the wall to cover the wire groove, including respective fastening and engaged portions, and fastening/positioning portion are interlaced disposed. However, the claims of ‘033 fails to teach the impeller, the base, plurality of static blades connected to the base, the circuit board including a plurality of pin holes that are electrically connected to the pins, and the respective connector formed on the outside of the frame wall at one end of the wire groove.
Ootsuka teaches a fan with an impeller (Figure 2), a base, and a plurality of static blades radially connected to the base and frame wall (static blades 3), a connector formed on the outside of the frame wall and extending from one end of the wire groove (Figure 1), the connector including a plurality of pins (16) which are electrically connected to pin holes (9) on the circuit board (4).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘033 such that they disclose a base, a plurality of static blades radially connected to the base and frame wall located between the base and the frame wall, a connector formed on the outside of the frame wall and extended from one end of the wire groove, the connector including a plurality of pins, an impeller, and a circuit board including a plurality of pin holes electrically connected to the pins as taught by Ootsuka for the purposes of providing an impeller to run the fan, providing a connector with a plurality of pins, and a circuit board electrically connected to the pins in order to provide power to the fan and run it. Circuit boards/static blades/impellers/connectors are ordinary structure of these types of fans. The difference being the connector with pins provided at the end of the wire groove, which is known in Ootsuka.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka (US 5189327) in view of Vettori (US 4160576).
Regarding claim 1;
Ootsuka discloses A fan module, comprising: a frame (1), includes: a frame wall (Figure 2) includes a wire groove (8 which extends around to 10 and 101) formed on an outside of the frame wall to accommodate a wire (6); a base (5); a plurality of static blades (3), radially connected to the base and the frame wall, and located between the base and the frame wall; and a connector (11), formed on the outside of the frame wall and extended from one end of the wire groove to the base along one of the static blades (Figure 1), the connector includes a plurality of pins (16); an impeller (implicit, see Figure 2), disposed in the frame; and a circuit board (4), disposed in the frame and located on the base, the circuit board includes a plurality of pin holes (9), the pin holes are electrically connected to the pins.
Ootsuka fails to teach a wire-stopping board, fixed to the frame wall to cover the wire groove.
Vettori teaches a fan with an external connector (8) with pins (8b) electrically connected to the circuit board of the fan. A series of wire grooves are positioned in the fan frame (Figure 1), and the grooves are covered by a wire-stopping board fixed to the frame wall to cover the wire groove (19 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Ootsuka such that a wire-stopping board, fixed to the frame wall to cover the wire groove as taught by Vettori for the purposes of preventing damage and protecting the wires.
	Regarding claim 2, Ootsuka in view of Vettori teaches the fan module according to claim 1 above. Ootsuka further discloses the shape of the circuit board is corresponding to the shape of the base (Ootsuka, Figure 1).
	Regarding claim 3, Ootsuka in view of Vettori teaches the fan module according to claim 1 above. Ootsuka further discloses the circuit board further includes a protruding portion, the protruding portion is corresponding to the static blade which the connector is extended along, and the pin holes are located at the protruding portion (see Figure 1, the portion of circuit board 4 protrudes/extends farther than the circular shape, and on this protruding portion the pin holes 9 are positioned, and this is positioned at the diagonally stator blade).
	Regarding claims 4 and 6-8, Ootsuka in view of Vettori teaches the fan module according to claim 1 above. Ootsuka as modified by Vettori further teaches the frame includes a fastening portion and positioning portion on opposite sides of the wire groove, a first combination portion engaged with a fastening portion and a second combination portion engaged with the positioning portions, wherein the fastening portion and positioning portion are protruding blocks and the first/second combination are indentations (see Vettori, cover plate included an indentation matched with a protruding block at the nose 34a and on the opposite side is disclosed indentation 34b in combination with protrusion of the frame). The fastening and positioning portion are interlaced disposed (as they are ship lapped). 
	Regarding claim 14, Ootsuka in view of Vettori teaches the fan module according to claim 1 above. Ootsuka further discloses the frame includes a wire-guiding structure disposed at the other end of the wire groove (10, 101).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamano (US 10436205), Zhu (US 20140205451), Yoshida (US 8109743), and Chen (US 7791880) disclose various wire guiding structures, covers, and interlacing connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745